 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SAMANTHA SCHOTT (NYBN 5130263)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          samantha.schott@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13 UNITED STATES OF AMERICA,                          )   CASE NO. CR 18-0478 KAW
                                                      )
14           Plaintiff,                               )
                                                      )   STIPULATION AND [PROPOSED] ORDER
15      v.                                            )   VACATING GUILTY PLEA AND DISMISSING
                                                      )   INFORMATION.
16 JONEIL MARASIGAN,                                  )
                                                      )
17           Defendant.                               )
                                                      )
18

19           Plaintiff United States of America, by and through its counsel of record, the United States
20 Attorney for the Northern District of California and Assistant United States Attorney Samantha Schott,

21 and defendant Joneil Marasigan (defendant), by and through his counsel of record, hereby stipulate as

22 follows:

23           1.      On or about March 22, 2019, defendant Marasigan pleaded guilty pursuant to a plea
24 agreement to the sole count of the Information, Obstruction of Mail, in violation of 18 U.S.C. § 1701.

25 Defendant Marasigan signed a diversionary plea agreement providing for withdrawal of the guilty plea

26 and dismissal of the charge if defendant successfully completed diversion and satisfied his community

27 service obligation.

28           2.      Defendant Marasigan has successfully complied with the terms of the diversion

     STIPULATION AND PROPOSED ORDER
     CASE NO. CR 18-0478 KAW
 1 agreement and has satisfied his community service obligations.

 2         3.       Defendant Marasigan now moves to withdraw his guilty plea to the violation of 18

 3 U.S.C. § 1701.

 4         4.       The government agrees that Defendant Marasigan has successfully completed the terms

 5 of the diversion agreement and does not oppose Defendant’s application to withdraw his guilty plea.

 6         5.       Upon the Court’s withdrawal of Defendant’s guilty plea, the government moves to

 7 dismiss the Information against Defendant Joneil Marasigan for the reasons stated above and pursuant to

 8 Rule 48(a) of the Federal Rules of Criminal Procedure.

 9 DATED: October 7, 2019                               Respectfully Submitted,

10                                                      DAVID L. ANDERSON
                                                        United States Attorney
11
                                                        /s/ Samantha Schott           _________
12                                                      SAMANTHA SCHOTT
13                                                      Assistant United States Attorney

14
                                                        _/s/ Angela Hansen           _________
15                                                      ANGELA HANSEN
                                                        Attorney for Joneil Marasigan
16

17                                          [PROPOSED] ORDER

18         Good cause appearing, for the reasons stated above, the Court hereby orders that Defendant

19 Joneil Marasigan’s guilty plea, entered on March 22, 2019, be WITHDRAWN.

20         Upon withdrawal of Defendant Marasigan’s guilty plea, the Court hereby GRANTS the

21 government’s motion to dismiss the Information against Defendant Joneil Marasigan pursuant to Rule

22 48(a) of the Federal Rules of Criminal Procedure.

23         The Information against Defendant Joneil Marasigan is hereby DISMISSED.

24         IT IS SO ORDERED.

25
            2FWREHU
26 DATED: _____________________                         _____________________________________
                                                        THE HONORABLE KANDIS A. WESTMORE
27                                                      United States Magistrate Judge
28

     STIPULATION AND PROPOSED ORDER
     CASE NO. CR 18-0478 KAW
